           Case 1:21-cv-00161-BAH Document 20 Filed 01/27/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 SAFEX FOUNDATION, INC., et al.,

                        Plaintiffs,
                                                             Civil Action No. 21-cv-161 (BAH)
                        v.
                                                             Chief Judge Beryl A. Howell
 SAFETH, LTD., et al.,

                        Defendants.


                    AMENDED TEMPORARY RESTRAINING ORDER

         Upon consideration of plaintiffs’ Application for a Temporary Restraining Order, ECF

No. 4, the memorandum and declaration submitted in support, and exhibits thereto, defendants’

sealed emails in opposition, ECF No. 10, and the entire record herein, for the reasons stated at

the January 26, 2021 hearing on plaintiffs’ Application for a Temporary Restraining Order, it is

hereby

         ORDERED that plaintiffs’ Application for a Temporary Restraining Order, ECF No. 4,

is GRANTED IN PART and DENIED IN PART; and it is further

         ORDERED that defendants Safeth, Ltd., Joey Lathus, and Cynthia Lathus are restrained

from taking or directing others to take the following actions:

                (1) Using in commerce or in connection with any good or service plaintiffs’

                   “Safex” mark and logo, including the name “Safex Platinum” and defendants’

                   logo, or any other mark, name, or design that creates a likelihood of confusion

                   with plaintiffs’ “Safex” mark and logo;

                (2) Disseminating, on defendants’ websites, marketing materials, social media

                   platforms, and other public forums, any written or oral statements that

                   plaintiffs are infringing upon defendants’ trademarks; and
           Case 1:21-cv-00161-BAH Document 20 Filed 01/27/21 Page 2 of 2




                (3) making any further misrepresentations to the U.S. Patent and Trademark

                       Office; and it is further

        ORDERED that plaintiffs’ Application for a Temporary Restraining Order, ECF No. 4,

is DENIED to the extent it seeks to enjoin defendants from making further defamatory

statements about plaintiffs accusing them of running a scam or facilitating criminal activity; and

it is further

        ORDERED that the temporary restraints set forth above shall remain in effect pending

the Court’s ruling on plaintiffs’ Motion for a Preliminary Injunction, ECF No. 4; and it is further

        ORDERED that defendants shall submit to the Court via email, at

Howell_Chambers@dcd.uscourts.gov, by February 2, 2021, a letter describing the steps they

have taken to comply with the temporary restraints set forth above, in particular with the

restraints on infringing plaintiffs’ mark and logo;

        ORDERED that the parties shall confer and jointly submit to the Court, by February 2,

2021, a proposed briefing schedule on plaintiffs’ Motion for a Preliminary Injunction, ECF No.

4; and it is further

        ORDERED that plaintiffs shall serve a copy of this order on defendants by email.

        SO ORDERED.

        Date: January 27, 2021



                                                      __________________________
                                                      BERYL A. HOWELL
                                                      Chief Judge
